Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 1 of 22 Page ID #:1



  1   DARRYL M. WOO (SBN 100513)
      DWoo@goodwinlaw.com
  2   GOODWIN PROCTER LLP
      Three Embarcadero Center, 28th Fl.
  3   San Francisco, California 94111
      Tel.: +1 415 733 6000
  4   Fax: +1 415 677 9041
  5   ELIZABETH J. HOLLAND (pro hac vice pending)
      EHolland@goodwinlaw.com
  6   JOSHUA A. WHITEHILL (pro hac vice pending)
      JWhitehill@goodwinlaw.com
  7   GOODWIN PROCTER LLP
      620 8th Avenue
  8   New York, New York 10018
      Tel.: +1 212 813 8800
  9   Fax: +1 212 355 3333
 10   Additional Counsel on Signature Page
 11   Attorneys for Plaintiff
      Colibri Heart Valve LLC
 12
 13                        UNITED STATES DISTRICT COURT
 14                       CENTRAL DISTRICT OF CALIFORNIA
 15                                SOUTHERN DIVISION
 16
 17   Colibri Heart Valve LLC,               Case No. 8:19-cv-02351
 18                  Plaintiff,
                                             COMPLAINT FOR PATENT
 19         v.                               INFRINGEMENT
 20   Medtronic CoreValve LLC; and           DEMAND FOR JURY TRIAL
      Medtronic plc,
 21
                     Defendants.
 22
 23
 24
 25
 26
 27
 28


      COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 2 of 22 Page ID #:2



  1         Plaintiff Colibri Heart Valve LLC (“Colibri” or “Plaintiff”), by and through
  2   the undersigned counsel, brings this action against Defendants Medtronic
  3   CoreValve LLC and Medtronic plc (together, “Medtronic”) alleging as follows:
  4                                    INTRODUCTION
  5          1.    This is an action by Colibri against Medtronic for infringement of U.S.
  6   Patent Nos. 9,125,739 (“the ’739 patent”) and 8,900,294 (“the ’294 patent”), which
  7   claim groundbreaking artificial heart valves and methods for using them.
  8          2.    Heart disease is the leading cause of death in the U.S. Over five
  9   million people in the U.S. are diagnosed with heart valve disease annually.
 10   Sometimes heart valve disease can be treated with medication, or the diseased heart
 11   valve can be repaired through surgery. In severe cases, however, the heart valve is
 12   so diseased that it cannot be treated by medication or repaired, and must be replaced
 13   with an artificial heart valve. Over 100,000 defective heart valves are replaced in
 14   the U.S. each year.
 15          3.    Inventors Drs. David Paniagua and R. David Fish, leading
 16   interventional cardiologists and innovators in the field of cardiovascular
 17   intervention, have worked hard to address the need for treatment options for
 18   patients who suffer from debilitating heart valve disease and require a new heart
 19   valve. Their work has resulted in the discovery and development of artificial heart
 20   valves and treatment methodologies that could offer patients an opportunity to
 21   receive a less invasive heart valve therapy. Drs. Paniagua and Fish co-founded
 22   Colibri, and their work became the basis for Colibri’s patented inventions.
 23          4.    Colibri’s life-saving inventions include a patented, self-expanding
 24   heart valve device that includes cross-linked biological tissue and a delivery system
 25   that can be guided through a patient’s artery to the heart where it is positioned and
 26   used to replace diseased valves. The patented device and method of controlled
 27   release, which includes making a small incision through which a thin, flexible tube
 28   is inserted into the artery, is far less invasive than open heart surgery. The
                                                 1
      COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 3 of 22 Page ID #:3



  1   controlled release capability permits a surgeon to recover the patented heart valve
  2   device during deployment. For its innovation, Colibri was awarded the ’294 Patent
  3   and the ’739 Patent, among others.
  4           5.   Medtronic manufactures and sells self-expanding heart valves and
  5   delivery systems, including transcatheter aortic valve replacement (TAVR)
  6   products that infringe Colibri’s patents. The Medtronic TAVR devices go by a
  7   variety of names, including CoreValve, CoreValve Evolut R, CoreValve Evolut
  8   PRO, and CoreValve Evolut PRO+ (the “CoreValve Products”). Medtronic’s
  9   infringing CoreValve Products include cross-linked biological tissue and a delivery
 10   system that can be guided through a patient’s artery to the heart where they are
 11   positioned and used to replace diseased valves, as taught by Colibri’s patents, and
 12   are inserted using Colibri’s patented method of controlled release.
 13                                     THE PARTIES
 14           6.   Plaintiff Colibri Heart Valve LLC is a corporation organized under the
 15   laws of Delaware, with its principal place of business at 486 South Pierce Avenue,
 16   Suite B, Louisville, Colorado 80027.
 17           7.   Colibri is a medical device company that researches and develops
 18   novel heart valve technologies. Colibri was founded in 2010 by Drs. Paniagua and
 19   Fish.
 20           8.   On information and belief, Defendant Medtronic CoreValve LLC is a
 21   corporation organized under the laws of Delaware, with a principal place of
 22   business at 1851 East Deere Avenue, Santa Ana, California 92705.
 23           9.   On information and belief, Defendant Medtronic plc is a public limited
 24   company organized under the laws of Ireland, with a principal place of business and
 25   international headquarters in Dublin, Ireland. Medtronic plc is the successor entity
 26   to Medtronic, Inc., and operates in the United States and elsewhere through
 27   Medtronic CoreValve LLC, among other entities. Medtronic plc and Medtronic
 28   CoreValve LLC are collectively referred to herein as “Medtronic.”
                                              2
      COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 4 of 22 Page ID #:4



  1                             JURISDICTION AND VENUE
  2          10. This Court has subject matter jurisdiction pursuant to 28 U.S.C.
  3   §§ 1331 and 1338(a).
  4          11. Personal jurisdiction over Medtronic is proper because it continuously
  5   and systematically conducts business in Santa Ana, California, including the
  6   manufacture and sale of the infringing CoreValve Products.
  7          12. Venue is proper in the Central District of California under 28 U.S.C.
  8   §§ 1391(b) and 1400(b) because Medtronic resides in this District and a substantial
  9   part of the events and omissions giving rise to the claims at issue occurred here,
 10   including the manufacture and sale of the infringing CoreValve Products.
 11                              FACTUAL BACKGROUND
 12   Background of Colibri
 13          13. As noted above, Colibri was co-founded by Drs. Paniagua and Fish.
 14   Dr. Paniagua’s education and training includes completion of his Interventional
 15   Cardiology Fellowship at the Texas Heart Institute/Baylor College of Medicine
 16   Program, and training in interventional cardiology at the Texas Heart
 17   Institute. Amongst Dr. Paniagua’s significant achievements, he is credited with
 18   having conducted the first retrograde percutaneous aortic heart valve implant in a
 19   human in the world.
 20          14. Like Dr. Paniagua, Dr. Fish is a leading interventional cardiologist and
 21   an innovator in the field of cardiovascular intervention. Among other
 22   accomplishments, Dr. Fish received the Physician-Scientist Award from the
 23   National Heart Lung & Blood Institute of the National Institutes of Health.
 24   Dr. Fish served as Director of Interventional Cardiology Research and Education at
 25   the Texas Heart Institute, and subsequently became Director of the Heart Valve
 26   Center there. In 2015, he became the inaugural chair of the Multidisciplinary Heart
 27   Team at the Baylor St. Luke’s Medical Center.
 28
                                                3
      COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 5 of 22 Page ID #:5



  1          15.   Drs. Paniagua and Fish have worked since at least January 4, 2002, on
  2   developing and improving Colibri’s transcatheter aortic valve implantation system
  3   (the “Colibri TAVI System”) into today’s pre-mounted, pre-crimped, and pre-
  4   loaded heart valve that is sterilized and ready for use.
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
                                     The Colibri TAVI System
 16
 17          16.   A goal of any artificial heart valve is to deliver as much blood and
 18   oxygen to the patient as possible. Colibri has demonstrated in its early human
 19   feasibility study that its valves can deliver approximately twice as much oxygenated
 20   blood to patients as all of the existing artificial heart valves currently being
 21   implanted in patients.
 22   Colibri Meets with Medtronic
 23          17.   On or about May 6, 2014, under the protection of a Non-Disclosure
 24   Agreement, Colibri’s President and CEO Joseph Horn gave a presentation about
 25   Colibri’s heart valve accomplishments to several persons whom Mr. Horn
 26   understood to be Medtronic’s marketing director and senior clinical program
 27   manager. Among other things, Mr. Horn discussed the successful implementation
 28   of Colibri’s TAVI System in a patient. Mr. Horn also provided details about
                                                  4
      COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 6 of 22 Page ID #:6



  1   Colibri’s proprietary heart valve products, delivery systems, and methods, including
  2   the patented Colibri TAVI system. In addition, on July 2, 2014, Colibri and
  3   Medtronic held a conference call that included discussion of Colibri’s patent
  4   portfolio. More particularly, Mr. Horn, Eric Schauble (Colibri’s Vice President of
  5   Business Development), and Colibri’s outside patent counsel Mark Yaskanin,
  6   discussed Colibri’s patent portfolio with a Medtronic employee in Business
  7   Development, and a Medtronic patent attorney. Among other topics, the
  8   participants discussed the recent allowance of a related Colibri patent application
  9   claiming a heart valve device with flared ends in a trumpet-like configuration, as
 10   well as other pending patent applications, including Colibri’s then pending U.S.
 11   Patent Application Nos. 14/253,650 and 14/253,656 that correspond to Colibri’s
 12   issued ’739 and ’294 patents, respectively.
 13                                  THE PATENTS-IN-SUIT
 14   The ’739 Patent
 15          18.     The ’739 patent, entitled “Percutaneous Replacement Heart Valve and
 16   a Delivery and Implementation System,” was issued by the United States Patent
 17   and Trademark Office on September 8, 2015. A true and correct copy of the ’739
 18   patent is attached hereto as Exhibit 1.
 19          19.     Colibri is the owner of the entire right, title, and interest in and to the
 20   ’739 patent.
 21          20.     Claim 1 of the ’739 patent recites:
 22                  1.     An assembly to treat a native heart valve in a patient, the
 23          assembly for use in combination with a guidewire, the assembly
 24          comprising:
 25                  a prosthetic heart valve including:
 26                   a stent member having an inner channel, the stent member
 27                       collapsible, expandable and configured for trans-luminal
 28                       percutaneous delivery, wherein the stent member includes a
                                                  5
      COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 7 of 22 Page ID #:7



  1                      tubular structure away from a central portion that flares at
  2                      both ends in a trumpet-like configuration; and
  3                   a valve means including two to four individual leaflets made of
  4                     fixed pericardial tissue, wherein the valve means resides
  5                     entirely within the inner channel of the stent member, and
  6                     wherein no reinforcing members reside within the inner
  7                     channel of the stent member;
  8                   a delivery system including a pusher member and a moveable
  9                     sheath, the pusher member including a guidewire lumen,
 10                     wherein the pusher member is disposed within a lumen of the
 11                     moveable sheath, wherein the prosthetic heart valve is
 12                     collapsed onto the pusher member to reside in a collapsed
 13                     configuration on the pusher member and is restrained in the
 14                     collapsed configuration by the moveable sheath, wherein a
 15                     distal end of the prosthetic heart valve is located at a distal end
 16                     of the moveable sheath, and wherein the valve means resides
 17                     entirely within the inner channel of the stent member in said
 18                     collapsed configuration and is configured to continue to reside
 19                     entirely within the inner channel of the stent member upon
 20                     deployment in the patient.
 21   The ’294 Patent
 22          21.     The ’294 patent, entitled “Method of Controlled Release of a
 23   Percutaneous Replacement Heart Valve,” was issued by the United States Patent
 24   and Trademark Office on December 2, 2014. A true and correct copy of the ’294
 25   patent is attached hereto as Exhibit 2.
 26          22.     Colibri is the owner of the entire right, title, and interest in and to the
 27   ’294 patent.
 28          23.     Claim 1 of the ’294 patent recites:
                                                  6
      COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 8 of 22 Page ID #:8



  1              1.      A method of controlled release of a percutaneous
  2         replacement heart valve at a location of a native heart valve in a patient,
  3         the method comprising:
  4                obtaining a replacement heart valve device and a delivery and
  5                   implantation system:
  6                   the replacement heart valve device including:
  7                      a stent member that is collapsible, expandable and
  8                        configured for percutaneous delivery; and
  9                      a valve residing entirely within an inner channel of the stent
 10                        member and attached to a proximal portion of the stent
 11                        member, the valve including two to four individual
 12                        leaflets made of fixed pericardial tissue;
 13                   the delivery and implantation system including:
 14                      a pusher member and a moveable sheath, wherein the
 15                        pusher member includes a guide wire lumen, and wherein
 16                        the moveable sheath includes a lumen configured for
 17                        receiving the pusher member;
 18                after the obtaining step, loading the replacement heart valve
 19                   device into the lumen of the moveable sheath such that the
 20                   replacement heart valve device is collapsed onto the pusher
 21                   member to reside in a collapsed configuration on the pusher
 22                   member and is restrained in the collapsed configuration by the
 23                   moveable sheath;
 24                after the loading step, advancing the delivery and implantation
 25                   system transluminally over a guide wire within the patient to
 26                   position the replacement heart valve device for deployment
 27                   within the patient at the location of the native heart valve;
 28
                                                7
      COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 9 of 22 Page ID #:9



  1                 after the advancing step, partially deploying a distal portion of
  2                   the replacement heart valve device within the patient by
  3                   pushing out the pusher member from the moveable sheath to
  4                   expose the distal portion of the replacement heart valve
  5                   device;
  6                 after the partially deploying step, restraining the replacement
  7                   heart valve device so that it does not pop out and is held for
  8                   controlled release, with a potential that the replacement heart
  9                   valve device can be recovered if there is a problem with
 10                   positioning; and
 11                 after the restraining step, recovering the distal portion of the
 12                   replacement heart valve device within the moveable sheath
 13                   that was exposed in order to address a problem with the
 14                   position of the replacement heart valve device within the
 15                   patient.
 16                     MEDTRONIC’S INFRINGING PRODUCTS
 17          24.   Medtronic is the world’s largest medical device company and makes
 18   the majority of its sales and profits from the U.S. healthcare system. Medtronic
 19   maintains over 350 locations in more than 150 countries, and has over 86,000
 20   employees. The company was previously a U.S. corporation but in 2015, moved its
 21   headquarters to Ireland for tax purposes. Medtronic makes a variety of medical
 22   instruments or appliances, including products related to vessel sealing, lighted
 23   retractors, wound closure, and surgical stapling. Out of Medtronic’s approximately
 24   $30 billion in revenue, $11.4 billion represents revenue from its Cardiac and
 25   Vascular Group. Medtronic makes four infringing transcatheter aortic valve
 26   replacement (“TAVR”) products—CoreValve, CoreValve Evolut R, CoreValve
 27   Evolut PRO, and CoreValve Evolut PRO+.
 28
                                                8
      COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 10 of 22 Page ID #:10



   1          25.   Like Colibri’s patented technology, the CoreValve, CoreValve
   2   Evolut R, CoreValve Evolut PRO, and CoreValve Evolut PRO+ Systems are each
   3   comprised of a transcatheter aortic valve (or bioprosthesis) and a delivery catheter
   4   system.
   5   The Medtronic CoreValve System
   6          26.   Upon information and belief, Medtronic began commercial marketing
   7   of the CoreValve System in 2014.
   8          27.   The Medtronic CoreValve System comprises a transcatheter aortic
   9   valve (or bioprosthesis) and a delivery catheter system.
  10          28.   The CoreValve transcatheter aortic valve comprises three valve
  11   leaflets, manufactured from porcine pericardium. Like Colibri’s patented
  12   technology, these leaflets are sutured onto a collapsible and expandable, multi-
  13   level, radiopaque stent with flared ends in a trumpet-like configuration. The
  14   CoreValve transcatheter aortic valve comes or came in at least four models/sizes,
  15   including Models MCS-P4-23-AOA (23 mm; CoreValve Evolut), MCS-P3-26-
  16   AOA (26 mm), MCSP3-29-AOA (29 mm), and MCS-P3-31-AOA (31 mm).
  17   ///
  18   ///
  19   ///
  20
  21
  22
  23
  24
  25
  26                   The Medtronic CoreValve transcatheter aortic valve
  27          29.   Like Colibri’s patented technology, the delivery catheter system
  28   deploys the valve. The delivery catheter system comprises a pusher member and a
                                                 9
       COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 11 of 22 Page ID #:11



   1   moveable sheath. It also comprises a deployment end and a handle. The
   2   deployment end has a tip and a capsule that covers and maintains the transcatheter
   3   aortic valve in a crimped position. The handle loads and deploys the valve. A
   4   macro slider on the handle opens and closes the capsule and micro knob to facilitate
   5   the placement of the transcatheter aortic valve.
   6
   7
   8
   9
  10
  11
  12
  13
                        The Medtronic CoreValve delivery catheter system
  14
              30.   The compression loading system compresses the transcatheter aortic
  15
       valve into the catheter.
  16
  17
  18
  19
  20
  21
  22
  23
                      The Medtronic CoreValve compression loading system
  24
  25          31.   Medtronic also provides instructional manuals and videos on how to
  26   use the CoreValve System. See, e.g., CoreValve Manual; CoreValve Loading
  27   Video (with Audio), YOUTUBE, https://youtu.be/tCtLqdCOdgc.
  28
                                                 10
       COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 12 of 22 Page ID #:12



   1   The Medtronic CoreValve Evolut R
   2          32.    The CoreValve Evolut R System is Medtronic’s second device in its
   3   TAVR product line. Upon information and belief, Medtronic began commercially
   4   marketing the CoreValve Evolut PRO System in the United States shortly after
   5   June 22, 2015.
   6          33.    The CoreValve Evolut R System comprises a CoreValve Evolut R
   7   transcatheter aortic valve (or bioprosthesis) and a delivery catheter system.
   8          34.    The CoreValve Evolut R transcatheter aortic valve comprises three
   9   valve leaflets, manufactured from porcine pericardium. Like Colibri’s patented
  10   technology, these leaflets are sutured onto a collapsible and expandable, multi-
  11   level, radiopaque stent with flared ends in a trumpet-like configuration. The
  12   CoreValve Evolut R transcatheter aortic valve comes in at least four models/sizes,
  13   including Models EVOLUTR-23-US (23 mm), EVOLUTR-26-US (26 mm),
  14   EVOLUTR-29-US (29 mm), and EVOLUTR-34-US (34 mm).
  15
  16
  17
  18
  19
  20
  21
  22                The Medtronic CoreValve Evolut R transcatheter aortic valve
  23
              35.    Like Colibri’s patented technology, the delivery system catheter
  24
       deploys the valve. The deployment system catheter comprises a pusher member
  25
       and a moveable sheath. In addition, the delivery system catheter utilizes a catheter
  26
       with an integrated handle that loads, deploys, and recaptures the transcatheter aortic
  27
       valve. The CoreValve Evolut R catheter comes in two models. For each, the
  28
                                                 11
       COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 13 of 22 Page ID #:13



   1   deployment end of the system comprises a catheter tip and a capsule that covers and
   2   maintains the transcatheter aortic valve in a crimped position. The delivery system
   3   has a pusher member that includes a guidewire lumen and a moveable sheath with a
   4   lumen that enables the valve to be recaptured after partial deployment.
   5
   6
   7
   8
   9                 The Medtronic CoreValve Evolut R delivery catheter system
  10
  11           36.   The loading system compresses the transcatheter aortic valve into the
  12   catheter. The loading system comes in two models.
  13
  14
  15
  16
  17
  18
  19
  20
  21                    The Medtronic CoreValve Evolut R loading systems
  22
       The Medtronic CoreValve Evolut PRO
  23
               37.   Medtronic’s CoreValve Evolut PRO System is its third TAVR
  24
       product. Upon information and belief, Medtronic began commercially marketing
  25
       the CoreValve Evolut PRO System in the United States shortly after March 20,
  26
       2017.
  27
  28
                                                12
       COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 14 of 22 Page ID #:14



   1          38.   The Medtronic CoreValve Evolut PRO System comprises a CoreValve
   2   Evolut PRO transcatheter aortic valve and a delivery catheter system.
   3          39.   The CoreValve Evolut PRO transcatheter aortic valve comprises three
   4   valve leaflets, manufactured from porcine pericardium. Like Colibri’s patented
   5   technology, these leaflets are sutured onto a collapsible and expandable, multi-
   6   level, radiopaque stent with flared ends in a trumpet-like configuration. The
   7   CoreValve Evolut PRO transcatheter aortic valve comes in at least three
   8   models/sizes, including Models EVOLUTPRO-23-US (23 mm), EVOLUTPRO-26-
   9   US (26 mm), and EVOLUTPRO-29-US (29 mm).
  10
  11
  12
  13
  14
  15
  16
  17
  18            The Medtronic CoreValve Evolut PRO transcatheter aortic valve
  19
              40.   Like Colibri’s patented technology, the CoreValve Evolut PRO
  20
       delivery catheter system deploys the valve. The deployment system catheter
  21
       comprises a pusher member and a moveable sheath. In addition, the delivery
  22
       catheter system utilizes a catheter with an integrated handle that loads, deploys, and
  23
       recaptures the transcatheter aortic valve. The CoreValve Evolut PRO catheter
  24
       comes in two models. For each, the deployment end of the system comprises a
  25
       catheter tip and a capsule that covers and maintains the transcatheter aortic valve in
  26
       a crimped position. The delivery system has a pusher member that includes a
  27
  28
                                                 13
       COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 15 of 22 Page ID #:15



   1   guidewire lumen and a moveable sheath with a lumen that enables the valve to be
   2   recaptured after partial deployment.
   3
   4
   5
   6
   7             The Medtronic CoreValve Evolut PRO delivery catheter system
   8
   9          41.   The loading system compresses the transcatheter aortic valve into the
  10   catheter. The loading system comes in two models.
  11
  12
  13
  14
  15
  16
  17
  18
  19
                     The Medtronic CoreValve Evolut PRO loading systems
  20
  21   The Medtronic CoreValve Evolut PRO+
  22          42.   Medtronic’s fourth iteration of its TAVR product line is called the
  23   CoreValve Evolut PRO+ System. Upon information and belief, Medtronic began
  24   commercially marketing the CoreValve Evolut PRO+ System in the United States
  25   shortly after September 19, 2019.
  26          43.   The CoreValve Evolut PRO+ comprises a CoreValve Evolut PRO+
  27   transcatheter aortic valve and a delivery catheter system.
  28
                                                14
       COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 16 of 22 Page ID #:16



   1          44.   The CoreValve Evolut PRO+ transcatheter aortic valve comprises
   2   three valve leaflets, manufactured from porcine pericardium. Upon information and
   3   belief, like Colibri’s patented technology, these leaflets are sutured onto a
   4   collapsible and expandable, multi-level, radiopaque stent with flared ends in a
   5   trumpet-like configuration. The CoreValve Evolut PRO+ transcatheter aortic valve
   6   comes in at least four models/sizes, including Models EVPROPLUS-23US (23
   7   mm), EVPROPLUS-26US (26 mm), EVPROPLUS-29US (29 mm), and
   8   EVPROPLUS-34US (34 mm).
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19            The Medtronic CoreValve Evolut PRO+ transcatheter heart valve
  20          45.   Like Colibri’s patented technology, the Evolut PRO+ delivery catheter
  21   system comprises a pusher member and a moveable sheath. The delivery catheter
  22   system deploys the valve:
  23
  24
  25
  26
  27
  28                 The Medtronic Evolut PRO+ Delivery Catheter Systems
                                                 15
       COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 17 of 22 Page ID #:17



   1           46.     The Evolut PRO+ Loading System compresses the transcatheter aortic
   2   valve into the catheter. This loading system comes in two models:
   3
   4
   5
   6
   7                         The Medtronic Evolut PRO+ Loading Systems
   8                                            CLAIM I
   9                               (Infringement of the ’739 Patent)
  10           47.     Colibri repeats and realleges the foregoing allegations as if fully set
  11   forth herein.
  12           48.     The ’739 patent is valid and enforceable.
  13           49.     Medtronic has had actual notice of the ’739 patent no later than the
  14   date of filing and service of this Complaint and prior to that was at least aware of
  15   the patent family from which the ’739 patent would ultimately issue since May 6,
  16   2014.
  17           50.     Each of the CoreValve, CoreValve Evolut R, CoreValve Evolut PRO,
  18   and CoreValve Evolut PRO+ Systems, including their use in accordance with the
  19   guidance and instructions that Medtronic provides for these products, infringes one
  20   or more claims of the ’739 patent, including, without limitation, claim 1, either
  21   literally or under the doctrine of equivalents.
  22           51.     In violation of 35 U.S.C. § 271(a), Medtronic has been and is directly
  23   infringing the ’739 patent, either literally or under the doctrine of equivalents, by
  24   making, using, selling, and/or offering to sell in the United States, and/or importing
  25   into the United States, without license or authority, the CoreValve, CoreValve
  26   Evolut R, CoreValve Evolut PRO, and CoreValve Evolut PRO+ Systems.
  27           52.     In violation of 35 U.S.C. § 271(b), Medtronic has been and is
  28   indirectly infringing the ’739 patent by inducing infringement of this patent by
                                                 16
       COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 18 of 22 Page ID #:18



   1   others, such as surgeons, other medical professionals, and patients, in the United
   2   States.
   3             53.   Medtronic’s affirmative acts of making, selling, and offering to sell its
   4   services and/or products, or components thereof, cause the CoreValve, CoreValve
   5   Evolut R, CoreValve Evolut PRO, and CoreValve Evolut PRO+ Systems to be used
   6   in a manner that infringes the ’739 patent. Medtronic further provides guidance and
   7   instruction to third parties to use the CoreValve, CoreValve Evolut R, CoreValve
   8   Evolut PRO, and CoreValve Evolut PRO+ Systems in their normal and customary
   9   way to infringe the ’739 patent.
  10             54.   Medtronic specifically intends that surgeons and other third parties
  11   infringe the ’739 patent. Medtronic performs the acts that constitute induced
  12   infringement with knowledge of the ’739 patent and with knowledge or willful
  13   blindness that the induced acts would constitute infringement.
  14             55.   In violation of 35 U.S.C. § 271(c), Medtronic has been and is
  15   indirectly infringing the ’739 patent by contributing to the infringement of this
  16   patent by others, such as surgeons, other medical professionals, and patients, in the
  17   United States. Medtronic has offered to sell and sell in the United States, and
  18   imported into the United States, the CoreValve, CoreValve Evolut R, CoreValve
  19   Evolut PRO, and CoreValve Evolut PRO+ Systems, which are a material part of the
  20   claimed invention of the ’739 patent. Medtronic knows that the CoreValve,
  21   CoreValve Evolut R, CoreValve Evolut PRO, and CoreValve Evolut PRO+
  22   Systems are especially made or especially adapted for use in an infringement of the
  23   ’739 patent, and not a staple article or commodity of commerce suitable for
  24   substantial noninfringing use.
  25             56.   Medtronic has willfully infringed the ’739 patent by deliberately and
  26   egregious engaging in acts of infringement on an ongoing basis with knowledge of
  27   Colibri’s patent.
  28
                                                    17
       COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 19 of 22 Page ID #:19



   1                                           CLAIM II
   2                               (Infringement of the ’294 Patent)
   3             57.   Colibri repeats and realleges the foregoing allegations as if fully set
   4   forth herein.
   5             58.   The ’294 patent is valid and enforceable.
   6             59.   Medtronic has had actual notice of the ’294 patent no later than the
   7   date of filing and service of this Complaint and prior to that was at least aware of
   8   the patent family from which the ’294 patent would ultimately issue since May 6,
   9   2014.
  10             60.   The use of each of the CoreValve Evolut R, CoreValve Evolut PRO,
  11   and CoreValve Evolut PRO+ Systems, in accordance with the guidance and
  12   instructions that Medtronic provides for these products, infringes one or more
  13   claims of the ’294 patent, including, without limitation, claim 1, either literally or
  14   under the doctrine of equivalents.
  15             61.   In violation of 35 U.S.C. § 271(a), Medtronic has been and is directly
  16   infringing the ’294 patent, either literally or under the doctrine of equivalents, by
  17   using, without license or authority, the CoreValve Evolut R, CoreValve Evolut
  18   PRO, and CoreValve Evolut PRO+ Systems in the United States.
  19             62.   In violation of 35 U.S.C. § 271(b), Medtronic has been and is
  20   indirectly infringing the ’294 patent by inducing infringement of this patent by
  21   others, such as surgeons, other medical professionals, and patients, in the United
  22   States.
  23             63.   Medtronic’s affirmative acts of making, selling, and offering to sell its
  24   services and/or products, or components thereof, cause the CoreValve Evolut R,
  25   CoreValve Evolut PRO, and CoreValve Evolut PRO+ Systems to be used in a
  26   manner that infringes the ’294 patent. Medtronic further provides guidance and
  27   instruction to third parties to use the CoreValve Evolut R, CoreValve Evolut PRO,
  28
                                                    18
       COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 20 of 22 Page ID #:20



   1   and CoreValve Evolut PRO+ Systems in their normal and customary way to
   2   infringe the ’294 patent.
   3          64.   Medtronic specifically intends that surgeons and other third parties
   4   infringe the ’294 patent. Medtronic performs the acts that constitute induced
   5   infringement with knowledge of the ’294 patent and with knowledge or willful
   6   blindness that the induced acts would constitute infringement.
   7          65.   In violation of 35 U.S.C. § 271(c), Medtronic has been and is
   8   indirectly infringing the ’294 patent by contributing to the infringement of this
   9   patent by others, such as surgeons, other medical professionals, and patients, in the
  10   United States. Medtronic has made, offered to sell and sells in the United States,
  11   and imported into the United States, CoreValve Evolut R, CoreValve Evolut PRO,
  12   and CoreValve Evolut PRO+ Systems, which are a material part of the claimed
  13   invention of the ’294 patent. Medtronic knows that the CoreValve Evolut R,
  14   CoreValve Evolut PRO, and CoreValve Evolut PRO+ Systems are especially made
  15   or especially adapted for use in an infringement of the ’294 patent, and not a staple
  16   article or commodity of commerce suitable for substantial noninfringing use.
  17          66.   Medtronic has willfully infringed the ’294 patent by deliberately and
  18   egregious engaging in acts of infringement on an ongoing basis with knowledge of
  19   Colibri’s patent.
  20                                PRAYER FOR RELIEF
  21         WHEREFORE, Colibri respectfully requests that this Court enter judgment
  22   in its favor and grant the following relief against Medtronic as follows:
  23         A.     Judgment that Medtronic infringed and continues to infringe the ’739
  24                patent;
  25         B.     Judgment that Medtronic infringed and continues to infringe the ’294
  26                patent;
  27         C.     Judgment that Medtronic’s infringement was and is willful;
  28
                                                 19
       COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 21 of 22 Page ID #:21



   1        D.    Award Colibri damages in an amount adequate to compensate Colibri
   2              for Medtronic’s infringement of the ’739 patent, and in no event less
   3              than a reasonable royalty;
   4        E.    Award Colibri damages in an amount adequate to compensate Colibri
   5              for Medtronic’s infringement of the ’294 patent, and in no event less
   6              than a reasonable royalty;
   7        F.    Award Colibri treble damages in light of Medtronic’s willful
   8              infringement;
   9        G.    Enter an order finding this to be an exceptional case and award Colibri
  10              its reasonable attorneys’ fees under 35 U.S.C. § 285;
  11        H.    Award Colibri its costs of suit;
  12        I.    Enter a permanent injunction against Medtronic and its respective
  13              officers, directors, shareholders, agents, servants, employees,
  14              attorneys, all parent, subsidiary and affiliate corporations, their
  15              successors in interest and assignees, and all other entities and
  16              individuals acting in concert with or on behalf of Medtronic, including
  17              its distributors, suppliers, and customers, from making, importing,
  18              using, offering for sale, and/or selling any product or service falling
  19              within the scope of any claims of the ’739 patent or otherwise
  20              infringing or contributing to, or inducing, infringement of any claim of
  21              the ’739 patent;
  22        J.    Enter a permanent injunction against Medtronic and its respective
  23              officers, directors, shareholders, agents, servants, employees,
  24              attorneys, all parent, subsidiary and affiliate corporations, their
  25              successors in interest and assignees, and all other entities and
  26              individuals acting in concert with or on behalf of Medtronic, including
  27              its distributors, suppliers, and customers, from making, importing,
  28              using, offering for sale, and/or selling any product or service falling
                                                20
       COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-02351-DOC-JDE Document 1 Filed 12/05/19 Page 22 of 22 Page ID #:22



   1                within the scope of any claims of the ’294 patent or otherwise
   2                infringing or contributing to, or inducing, infringement of any claim of
   3                the ’294 patent;
   4         K.     In the event this Court deems that Colibri is not entitled to an
   5                injunction on its patent claims, award a compulsory ongoing royalty;
   6         L.     Award such other relief as the Court may deem appropriate and just
   7                under the circumstances.
   8                                      JURY DEMAND
   9         Pursuant to Federal Rule of Civil Procedure 38, Colibri respectfully demands
  10   a jury trial on all issues and claims so triable.
  11
  12   Dated:       December 5, 2019                 GOODWIN PROCTER LLP
  13
  14                                                 By: /s/ Darryl M. Woo
                                                        Darryl M. Woo
  15
                                                     Attorneys for Plaintiff
  16                                                 Colibri Heart Valve LLC
  17   OF COUNSEL:
       Elizabeth J. Holland (pro hac vice pending)
  18   Joshua A. Whitehill (pro hac vice pending)
       GOODWIN PROCTER LLP
  19
       ADDITIONAL COUNSEL:
  20
       NATASHA DAUGHTREY (SBN 319975)
  21   NDaughtrey@goodwinlaw.com
       GOODWIN PROCTER LLP
  22   601 S. Figueroa St., 41st Fl.
       Los Angeles, California 90017
  23   Tel.: +1 213 426 2500
       Fax: +1 213 623 1673
  24
       ELIZABETH J. LOW (SBN 308098)
  25   ELow@goodwinlaw.com
       GOODWIN PROCTER LLP
  26   601 Marshall St.
       Redwood City, California 94063
  27   Tel.: +1 650 752 3100
       Fax: +1 650 853 1038
  28
                                                   21
       COMPLAINT FOR PATENT INFRINGEMENT
